Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cowen et al. (US 6,229,684) in view of Kowarz (US 6,844,960).
Regarding claim 1, Cowen generally teaches the invention of an electrostatic actuator comprising: 
a first electrode 14, 18; 
a second electrode 24, which is flexible or arcuate in shape; 
an insulator 16, 
the second electrode 24 being coupled to the first electrode via a first coupling (anchor) 22 so as to define a free portion of the second electrode that can move through a movement volume between a relatively spaced position and a relatively close position with respect to the first electrode 14, 18 as the second electrode flexes or moves due to a voltage applied across the electrodes (c.8:46-c.9:30; Fig.5), 
the insulator being arranged to inhibit electrical coupling between the electrodes when the second electrode is in the relatively close position, 
the first coupling 22 between the electrodes defining a first zipping crevice (not numbered) at a region where the second electrode transitions from being at a first distance from 

    PNG
    media_image1.png
    419
    557
    media_image1.png
    Greyscale

Cowen does not teach the actuator further comprises “a mobile dielectric located within the first zipping crevice to increase the field force between the electrodes in the region of the first zipping crevice, the mobile dielectric being arranged to be moved with the zipping crevice as it propagates along the actuator due to flexing or movement of the second electrode [14, 18] towards the first electrode [28].”  
But, Kowarz teaches a microelectromechanical actuator comprising a movable ribbon element 2a with a first electrode 7 separated by a channel 4 from an opposing second electrode 9 and a mobile dielectric located within the channel 4 between the first and second electrodes, to eliminate pull-down instability, thereby enabling continuously variable and stable displacement of the ribbon element (c.3:55-61; Fig.1a).
Thus, it would have been obvious before the effective filing date to provide in Cowen a mobile dielectric located within the first zipping crevice to increase the field force between the electrodes in the region of the first zipping crevice, the mobile dielectric being arranged to be moved with the zipping crevice as it propagates along the actuator due to flexing or movement of the second electrode towards the first electrode since Kowarz teaches a mobile dielectric would have eliminated pull-down instability and enabled continuously variable and stable displacement of the flexible second electrode.  

Regarding claim 3, the combination reads on the feature that the mobile dielectric comprises a “bead of liquid” in that Kowarz’s teaching of “a [high dielectric] liquid situated in the channel” (claim 1; c.8:35) encompasses any amount of liquid in the zipping crevice of Cowen, inclusive of a “bead of dielectric” defined by the published specification ¶[0008] as “a quantity of dielectric that is sufficient to bridge the electrodes while situated within the zipping crevice and continue to do so as the electrodes zip closed.”
Regarding claim 3, the combination reads on the feature that the mobile dielectric comprises a “bead of liquid” in that Kowarz’s teaching of “a [high dielectric] liquid situated in the channel” (claim 1; c.8:35) encompasses a quantity of dielectric that in Cowen’s zipping crevice “is sufficient to bridge the electrodes while situated within the zipping crevice and continue to do so as the electrodes zip closed” per the definition given in the published specification ¶[0008].  
Regarding claim 5, in Cowen the insulator 16 comprises one or more layers of insulating material provided between the electrodes 14, 18 (c.6:57-66).  
Regarding claim 6, in Cowen at least one of the electrodes 14, 18 is encapsulated by the insulator 16 (Fig.5).  
Regarding claim 7, in Cowen the insulating layer 16 is of uniform thickness and has straight surfaces to aid in movement of the mobile dielectric within the zipping crevice as it propagates along the actuator (Fig.5). 
Regarding claim 9, in Cowen the first and second electrodes 14, 18 & 28 are plates having flat major surfaces joined by minor sidewalls and end walls (not numbered, Fig.5).

Regarding claim 18, Kowarz ’s mobile dielectric is a liquid dielectric (c.3:55-61; c.7:13-31) which in the combination is kept at a zipping locus of Cowen’s actuator by dielectrophoresis and/or surface tension (intrinsic to the liquid dielectric). 
Regarding claim 19, as with respect to claim 1 above, the combination teaches the invention including the feature that the mobile dielectric comprises a “bead of liquid” in that Kowarz’s teaching of “a [high dielectric] liquid situated in the channel” (claim 1; c.8:35) encompasses a quantity of dielectric that in Cowen’s zipping crevice “is sufficient to bridge the electrodes while situated within the zipping crevice and continue to do so as the electrodes zip closed” per the definition given in the published specification ¶[0008].  
Claims 1-3, 5-7, 9, 11 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin-Johansson (US 6,373,682) in view of Takemoto et al. (JP 4-21367).
Regarding claim 1, Goodwin-Johansson generally teaches the invention of an electrostatic actuator comprising: 
a first (substrate signal) electrode 30 (c.4:50-61; c.6:8-24); 
a second (movable) electrode 62, which is flexible or arcuate in shape (Fig.1); 
an insulator 50, 
the second electrode 62 being coupled to the first electrode 30 via a first coupling (attachment point) 100 so as to define a free portion of the second (movable) electrode 62 that can move through a movement volume between a relatively spaced position and a relatively close position with respect to the first electrode 30 as the second electrode 62 flexes or moves due to a voltage applied across the electrodes (c.4:63-c.5:8; c.11:20-37; Figs.1&3), 

the first coupling 100 between the electrodes defining a first zipping crevice (part of air gap 110) at a region where the second electrode 62 transitions from being at a first distance from the first electrode 30 defined by the thickness of the insulator to a second distance which is greater than the first distance (Fig.1).

    PNG
    media_image2.png
    386
    667
    media_image2.png
    Greyscale

Goodwin-Johansson does not teach the actuator further comprises “a mobile dielectric located within the first zipping crevice to increase the field force between the electrodes in the region of the first zipping crevice, the mobile dielectric being arranged to be moved with the zipping crevice as it propagates along the actuator due to flexing or movement of the second electrode [62] towards the first electrode [30].”  
But, Takemoto teaches an electrostatic actuator comprising first electrode 4 and second (movable) electrodes 3 and a mobile dielectric (fluid) 5 located within a crevice (gap between electrodes) to increase the field force between the electrodes in the region of the crevice (i.e., fluid comprises high dielectric constant, to increase driving force), the mobile dielectric being arranged to be moved with crevice as it propagates along the actuator due to flexing or movement of the second electrode 4 towards the first electrode 3 (abstract; Fig.1).  

    PNG
    media_image3.png
    107
    154
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Goodwin-Johansson with a mobile dielectric located within the first zipping crevice to increase the field force between the electrodes in the region of the first zipping crevice, the mobile dielectric being arranged to be moved with the zipping crevice as it propagates along the actuator due to flexing or movement of the second electrode towards the first electrode since Takemoto teaches a mobile dielectric within the crevice would have increased the driving force. 
Regarding claim 2, in Takemoto the mobile dielectric 5 comprises a liquid dielectric (“fluid material having high dielectric constant”; abstract).
Regarding claim 3, the combination reads on the feature that the mobile dielectric comprises a “bead of liquid” in that Takemoto’s teaching of mobile dielectric (fluid material) 5 “placed between the electrodes” encompasses a quantity of dielectric that in Goodwin-Johansson’s zipping crevice “is sufficient to bridge the electrodes while situated within the zipping crevice and continue to do so as the electrodes zip closed” per the definition given in the published specification ¶[0008].  
Regarding claim 5, in Goodwin-Johansson the insulator 50 comprises one or more layers of insulating material provided between the electrodes (Fig.1).  
Regarding claim 6, in Goodwin-Johansson at least one of the electrodes 30 is encapsulated by the insulator 50.  

Regarding claim 9, in Goodwin-Johansson the first and second electrodes 30 & 62 are plates having flat major surfaces joined by minor sidewalls and end walls (Fig.1).
Regarding claim 11, in Goodwin-Johansson the first electrode 30 is formed from a flexible material (e.g., gold on polymer insulating layer 20; c.6:10-12).
Regarding claim 16, as with respect to claim 1 above, the combination teaches the invention with Goodwin-Johansson further teaching an assembly or multi-layer actuator comprising a plurality of electrostatic actuators arranged in series and/or parallel (Figs.3&9). 
Regarding claim 17, in the combination, Takemoto’s mobile dielectric 5 is located at a zipping locus as the zipping crevice of Goodwin-Johansson propagates along the actuator. 
Regarding claim 18, Takemoto’s mobile dielectric is a liquid dielectric (i.e., fluid material having high dielectric constant; abstract) which in the combination is kept at a zipping locus of Goodwin-Johansson’s actuator by dielectrophoresis and/or surface tension (intrinsic to the dielectric fluid material). 
Regarding claim 19, as with respect to claim 1 above, the combination teaches the invention including the feature that the mobile dielectric comprises a “bead of liquid” in that Takemoto’s teaching of mobile dielectric (fluid material) 5 “placed between the electrodes” encompasses a quantity of mobile dielectric that in Goodwin-Johansson’s zipping crevice “is sufficient to bridge the electrodes while situated within the zipping crevice and continue to do so as the electrodes zip closed” per the definition given in the published specification ¶[0008].  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cowen/Kowarz or Goodwin-Johansson/Takemoto, further in view of Hirano et al. (US 6,495,944).
Cowen/Kowarz or Goodwin-Johansson/Takemoto do not further teach one or more reservoirs for the liquid dielectric to move into and/or supply liquid dielectric to the zipping locus as the second electrode moves from the relatively spaced position towards the relatively close position.
	But, Hirano teaches a micro-electromechanical (MEMS) actuator comprising a liquid with a high dielectric constant (c.5:20-23) for damping motion of the movable electrode 22 relative to the fixed electrode 24 and a reservoir 32 for the liquid in the movable element 16 (abstract; Fig.1A). Also, the dielectric liquid provides a higher output force (c.3:47-51). The reservoir allows the liquid dielectric to move into and/or supply liquid dielectric via capillary action as the electrodes moves from the relatively spaced position towards each other to a relatively close position, with the amount of damping controlled by changing the dimensions of the reservoir cells (c.3:10-67; Figs.1A-1C).  
	It would have been obvious before the effective filing date to modify the actuator of Cowen/Kowarz or Goodwin-Johansson/Takemoto and provide one or more reservoirs for the liquid dielectric to move into and/or supply liquid dielectric to the zipping locus as the second electrode moves from the relatively spaced position towards the relatively close position since a reservoir would have provided control of the damping provided by the dielectric between the electrodes. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cowen/Kowarz or Goodwin-Johansson/Takemoto, further in view of Horning (US Pat.Pub.2005/0067919).

But, Horning teaches an electrostatic actuator comprising a pair of polymeric sheets each having conductive and dielectric films deposited thereon, the polymeric sheets facing each other and bonded together to create at least one cell having a substantially circular shape substantially parallel to a plane in which the polymeric sheets lie…[and] a source of electric potential is applied to the conductive films to cause a portion of the polymeric sheets in the vicinity of a perimeter of the cell to be attracted to one another and thereby cause the cell to retract upon itself (¶[0008]; Figs.1-2). Horning teaches changing the unit cell shape from linear to circular achieves significant improvements, in particular a circular unit cell can be designed to virtually any force specification and independently to virtually any displacement specification, and the cell also has a theoretical efficiency of nearly 100%, so that nearly all electrical input energy is converted to useful work (¶0006]).

    PNG
    media_image4.png
    354
    475
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    289
    455
    media_image5.png
    Greyscale

Thus, it would have been obvious before the effective filing date to arrange the linear configuration of Cowen/Kowarz or Goodwin-Johansson/Takemoto to a circular one where the actuator comprises a circular configuration where the second electrode is shaped to define one or . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin-Johansson/Takemoto, further in view of Cowen et al. (US 6,229,684).
Goodwin-Johansson and Takemoto do not teach the actuator comprises “one or more of the electrodes is partitioned into a plurality of electrically isolated zones which can be selectively powered to attract the energised zones to the opposing electrode.”
But, Cowen teaches a variable capacitor comprising a cantilevered biomorph member with electrodes 28 & 30 extending outwardly over a substrate 12 comprising plural electrodes 14, 18 (Fig.5).  One or more of the substrate electrodes 14, 18 is partitioned into a plurality of electrically isolated zones which can be selectively powered to attract the energi[z]ed zones to the opposing electrode 24, which increases relative isolation of the AC signal from the DC bias network (c.10:4-26; Fig.6b). 
Thus, it would have been obvious before the effective filing date to modify Goodwin-Johansson and Takemoto and partition one or more of the electrodes into a plurality of electrically isolated zones which can be selectively powered to attract the energi[z]ed zones to the opposing electrode since Cowen this would have increased relative isolation of the AC signal from the DC bias network.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cowen/Kowarz further in view of Huffman et al. (US 8,409,900). 

But, Huffman teaches a MEMS assembly comprising a plurality of cantilevered beam-type electrostatic actuators arranged in parallel, for increased volumetric displacement than a single device (c.5:44-c.6:9; Fig.3). 
Thus, it would have been obvious before the effective filing date to modify Cowen/Kowarz into an assembly comprising a plurality of electrostatic actuators arranged in r parallel since Huffman teaches such a plural configuration would have increased volumetric displacement. 

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art collected in the limited time available for search and consideration of the various embodiments does not further teach embodiments of the claimed actuator including, inter alia, “a second electrode is coupled to the first electrode via a second coupling, the second coupling defining a second zipping crevice at a region where the second electrode transitions from being at the first distance from the first electrode defined by the thickness of the insulator to the second distance which is greater than the first distance, wherein the actuator further comprises a second mobile dielectric located within the second zipping crevice to increase the field force between the electrodes in the region of the second zipping crevice, the second mobile 
“one of the first electrode is shaped to define a mandrel having an axis of rotation and the second electrode is coupled to the mandrel in an orientation such that the longitudinal axis of the second electrode is non-parallel and can be non orthogonal with respect to the axis of rotation” (claim 15; see Figs.5-8).  

Response to Arguments
Applicant's arguments filed 20 August 2021 have been fully considered but they are not persuasive.  
	Regarding the rejection of claim 1 over Cowen in view of Kowarz, applicant argues against the combination disclosing a mobile dielectric located within the first zipping crevice and arranged to be moved with the zipping crevice as it propagates along the actuator on the basis that Kowarz’s c.3:55-56 teaching of the channel 4 “filled with a liquid that has a high dielectric constant” means the dielectric “fills the entire channel” and is thus would not be local to or translate along with the vicinity of any zipping crevice (Response, p.2). But, this is an overly narrow interpretation of the verb “to fill”. To the contrary, Kowarz explicitly claims “a [high dielectric] liquid situated in the channel” (claim 1; c.8:35). A liquid “situated in” a channel does not mean or even remotely suggest the liquid fills the entire channel.  Further, in the context of Kowarz’s device, it is unclear how the travel range of the movable member (e.g., tensile ribbon element 2a) could span “at least half of the channel” or “the entire channel” (c.2:23-27; claims 1-2) if the liquid filled the entire channel as applicant alleges.  Rather, Kowarz’s teaching of “a [high dielectric] liquid situated in the channel” encompasses an amount of high dielectric liquid 
Regarding the rejection of claims 1 & 16 over Goodwin-Johansson and Takemoto, applicant argues in a similar manner that Takemoto’s dielectric material “fills the entire gap between the electrodes” (Response, p.4).  But, applicant provides no basis for this conclusion.  To the contrary, Takemoto’s English abstract states “…a fluid material 5…is placed between the electrodes”.  This does not mean or even remotely suggest Takemoto’s fluid material fills the entire gap between the electrodes, as alleged.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832